Citation Nr: 1720029	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-26 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1961 to January 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision issued by the VARO in North Little Rock, Arkansas.  Jurisdiction lies with the RO in North Little Rock. 

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

These matters were previously before the Board in April 2015, when they were reopened and remanded for additional development.  A claim for entitlement to service connection for posttraumatic stress disorder was also reopened and remanded at that time.  That claim was granted in a July 2015 RO decision; accordingly, only the issues listed above are before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain an additional VA examination and addendum.  The April 2015 Remand requested that the opinion provider address whether the Veteran's heart disability was related to his active duty, including his in-service complaint of chest pain.  The June 2015 VA medical opinion provider found the heart disease was not related to the Veteran's chest pain but did not provide a rationale for this opinion.  Furthermore, the opinion provider identified multiple heart conditions but only specifically addressed the alleged relationship between Epstein-Barr Virus (EBV) and coronary artery disease/ischemic heart disease.  Thus, an addendum is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App 268, 271 (1998). 

In addition, an addendum to the VA examination regarding hypertension is necessary.  In a statement received in June 2016, the Veteran alleged that his hypertension is secondary to his heart condition.  This theory of causation has not been considered in previous VA examinations and should be addressed in an addendum opinion as it is intertwined with the heart disease issue that is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify or submit all VA and private treatment for his heart disability and hypertension that is not associated with the claims file.  Appropriate development should be undertaken for any records identified by the Veteran.

2.  Schedule a VA examination for heart disability from an appropriate clinician.  After examining the Veteran and reviewing the claims file, the clinician should 

a)  Identify any heart disabilities present during the claims period (i.e. from December 2009 to the present)

b)  Determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed heart disability is caused by or related to service.

For each disability, the examiner must address the Veteran's in-service hospitalization and treatment for infectious mononucleosis in 1962 as well as his complaints of chest pain in 1964.  The examiner must specifically discuss the September 2013 VA physician's opinion that it was least as likely as not that the Veteran having had EBV led to the development of his heart disease.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

3.  Return the claims file to the clinician who performed the July 2015 VA examination for hypertenision.  If the clinician is not available, the claims file must be provided to another clinician with the appropriate expertise to render the requested opinion.  After reviewing the entire record, the clinician must determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's hypertension is proximately due to or aggravated beyond its natural progression by any diagnosed heart disability.  

A full rationale (i.e. basis) for any expressed medical opinions must be provided. 

If the clinician determines that an opinion cannot be provided without an examination, an appropriate examination should be scheduled. 

4.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




